Per Curiam.

This is an action for conversion, and on the cross-examination of Harris, a witness for the plaintiff, he was asked as to an assignment alleged to have been made to his wife respect*703ing a part of the fund in controversy. On objection the question was excluded. This was manifest error. It was certainly proper to show the interest, if any, that the witness had in the matter in suit as affecting his credibility.
Present: Beekman, P. J., Giegerich and O’Gorman, JJ.
Judgment reversed and new trial ordered, with costs to appellant to abide event.